Citation Nr: 0800668	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-22 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of injuries to the back, neck, left shoulder, and 
head, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, and if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that determined new and material evidence had not been 
submitted to reopen the veteran's claims listed on the title 
page.  

In February 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

Since the RO last issued a supplemental statement of the case 
in August 2006, the veteran has twice submitted additional 
evidence pertinent to his claim for entitlement to service 
connection for residuals of injuries to the back, neck, left 
shoulder, and head.  Accompanying the first submission was a 
letter from the veteran, dated in September 2006, stating 
that the evidence was directed to the Board.  In a February 
2007 letter accompanying the other submission, the veteran 
stated that he waived RO jurisdiction and wanted the Board to 
make a decision on this evidence.  

These statements by the veteran are found by the Board to 
effectively waived consideration by the RO of both items of 
evidence, and therefore, the Board will adjudicate his claims 
with consideration of all evidence of record.  See 38 C.F.R.  
§ 20.1304(c).  




FINDINGS OF FACT

1.  The Board disallowed the veteran's claim for entitlement 
to service connection for residuals of injuries to the back, 
neck, left shoulder, and head in a decision dated in May 
1996. 

2.  Evidence received since May 1996 Board decision 
disallowing the veteran's claim for residuals of injuries to 
the back, neck, left shoulder, and head is not cumulative or 
redundant of evidence previously of record and raises a 
reasonable possibility of substantiating the claim.  

3.  The Board disallowed the veteran's claim for entitlement 
to service connection for an acquired psychiatric disorder in 
a decision dated in May 1996.  

4.  Evidence received since May 1996 Board decision, which 
disallowed the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, which was 
not previously of record, and which is not cumulative or 
redundant of other evidence of record, does not raise a 
reasonable possibility of substantiating that claim.  

5.  The veteran did not sustain injuries to his the back, 
neck, left shoulder, and head during service and does not 
have residuals of injuries of the back, neck, left shoulder, 
and head that had onset during service, were aggravated by 
service, manifested within one year of separation from 
service, or are otherwise etiologically related to his 
service.  


CONCLUSIONS OF LAW

1.  The May 1996 Board decision that disallowed a claim of 
entitlement to service connection for residuals of injuries 
to the back, neck, left shoulder, and head is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for residuals of 
injuries to the back, neck, left shoulder, and head, and that 
claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R.  
§ 3.156(a) (2007).

3.  The May 1996 Board decision that disallowed a claim of 
entitlement to service connection for acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2007).

4.  New and material evidence has not been received since the 
Board's May 1996 decision that denied entitlement to service 
connection for acquired psychiatric disorder and that claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

5.  The criteria for service connection for residuals of 
injuries to the back, neck, left shoulder, and head have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the service medical 
records in this case are limited.  Of record is an enlistment 
report of medical examination and associated report of 
medical history and records of inpatient treatment in 1968.  
Responses from the National Personnel Records Center (NPRC) 
do not indicate that the veteran's records were lost or 
destroyed.  Rather, a response dated in August 2000 states 
that the only records received from the service department 
were the enlistment reports.  The Board has considered the 
U.S. Court of Appeals for Veterans Claims (Court) statement 
in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that 

in cases where, as here, the appellant's 
SMR's have been lost or destroyed, the 
Board's obligation to provide well 
reasoned findings and conclusions to 
evaluate and discuss all of the evidence 
that may be favorable to the appellant, 
and to provide and adequate statement of 
the reasons or bases for its rejection of 
such evidence is heightened.  

Even though the record does not demonstrate that the 
veteran's service medical records were lost or destroyed, 
given the few service medical records sent to the NPRC, the 
Board has undertaken its analysis with this heightened duty 
in mind.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis and psychoses, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Additonally, service connection may be granted for diseases, 
but not defects, of congenital, developmental or familial 
origin.  VAOPGCPREC 82-90.  

These claims arise from a single set of interrelated alleged 
events.  Essentially, the veteran claims that he entered 
service with a defect of the spine and that his service 
aggravated that condition through marching with a full pack 
in boot camp, carrying heavy reels of wire in later training, 
and an alleged fall from a pole while stationed in Korea.  He 
alleges that while atop a 20 to 40 foot telephone pole he 
felt a twinge in his spine causing him to come in contact 
with a live wire, knocking him to the ground, and that after 
that incident, in which he claims to have died briefly, he 
had back, shoulder, and head pain and a nervous condition.  
See eg. Hearing transcript at 3 - 4.  

New and material evidence

Prior to the decision on appeal, the veteran's claims were 
last denied in a Board decision dated May 28, 1996.  That 
decision became final on the date that it was issued.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007). 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

Claims to reopen the veteran's previously denied claims were 
received by VA in February 2002.  Effective since August 
2001, new and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The bases for the May 1996 Board denials were that the 
veteran's claim for service connection for an acquired 
psychiatric disorder was not well-grounded and that no new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for residuals of 
injuries to his head, neck, left shoulder or back.  

Given the bases for the Board's May 1996 denials, the bases 
of the earlier denials must be reviewed in order to 
understand what evidence would be considered material for the 
purpose of reopening these claims.  In a June 1981 rating 
decision, the RO denied the veteran's initial claim for a 
back disorder.  From the face of that decision, the bases for 
the denial was that the veteran had no evidence of a then 
current back disorder.  In December 1989, the RO again denied 
a clam for service connection for a back condition, residuals 
of head injury, and residuals of left shoulder injury.  From 
the face of that decision, the basis for the denial was that 
the record did not demonstrate that any claimed disorder 
originated during active service.  

In an October 1993 rating decision, the RO denied the 
veteran's claim for service connection for a nervous disorder 
finding that a nervous condition was not shown during 
service.  

Based on the above, in order to reopen his claims the record 
must show the receipt, since the May 1996 Board decision, of 
non-redundant and non-cumulative evidence showing that the 
claimed disorders exist and are etiologically related to his 
service.  

A letter dated in August 2003 from "M.V.", M.D. reported 
that he treated the veteran for complaints of back pain.  He 
also reported that he reviewed x-rays of the veteran's lumbar 
spine from April 2003 and those x-rays showed minimal 
retrolisthesis at 4, 5 with mild degenerative spurring.  Dr. 
M.V. recorded the veteran's report of an inservice injury and 
stated that on a historic basis his pain was related to that 
reported event.  

For the purposes of reopening the veteran's claim for 
entitlement to service connection for a back disorder this is 
evidence of a current low back disorder and some evidence of 
a relationship of the disorder to service.  

Letters, and a statement written on a VA Form 21-4138, dated 
in April 2004, June 2004, and January 2007 have been 
submitted to VA.  These are signed by "J.Z." and purport to 
be written by the veteran's battery commander while the 
veteran was stationed in Korea.  

In these documents, J.Z. stated that he remembered the 
veteran, and remembered that a serious accident occurred, 
possibly in the summer of 1969, in which a soldier fell from 
a pole after coming in contact with a live wire and that he 
firmly believes this injured soldier was the veteran.  

Also of record, is a letter dated in August 2005, signed by 
"S.G." who asserts that he served with and worked with the 
veteran in Korea in 1969.  S.G. stated that "I heard [the 
veteran] yell something and I looked up and saw him coming 
down upside down and he landed on his head.  [The veteran] 
was not breathing and had no pulse . . . the medics arrived 
they took over and they took him to the hospital.  

In a September 2006 letter, S.G. stated that he was with the 
veteran "when he fell to the ground From the phone pole at 
yellow, I also seem (sic) him a number of times after his 
fall, going to the doctors and the hospital, he said his head 
was hurting and was going to get it checked out, after His 
fall he was transferred to the motor pool from commo shop and 
they put him on lite duty because of the problems he was 
having from his fall, this is what I can recall from that 
time."  

For the limited purpose of determining whether the claims are 
to be reopened, the Board must presume such evidence 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

These statements signed by J.Z. and S.G., when taken together 
with the August 2003 letter from Dr. M.V., are new evidence 
and material evidence of an event in service resulting in a 
current disorder of the spine.  Because new and material 
evidence has been received that relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim, the veteran's claim for residuals of injuries to 
his back, neck, left shoulder, and head must be reopened.  

However, the same does not apply to the veteran's claim for 
service connection for a psychiatric disorder.  As to that 
claim, the evidence received by VA since the May 1996 Board 
decision is evidence against reopening his claim because the 
evidence tends to show that he has no current psychiatric 
disorder related to his service.  There is no new and 
material evidence with regard to this claim.  

Per the veteran's request, the RO requested evidence of his 
claimed disabilities from the Ohio Department of 
Rehabilitation and Corrections.  In a letter dated in June 
2002, that department stated that the veteran had not 
received mental health treatment at the correctional 
institution from October 2000 to the date of the letter.  
Another letter from that institution, dated in January 2004, 
reported that the veteran was not on the mental health 
caseload and resided in general prison population.  This 
letter also stated that the veteran was discontinued from the 
caseload in July 2000 while at a different correctional 
institution.  Treatment records from the state correctional 
institution, dated in February 2003, contain history reported 
by the veteran of substance abuse and multiple suicide 
attempts, but there is no stated connection between those 
reports and his service, or for that matter, anything 
regarding psychiatric complaints other than that historical 
note.  

There are no other records of mental health treatment from 
the Ohio Department of Corrections and Rehabilitation.  

Similarly, per the veteran's request for assistance the RO 
requested records of treatment from and from the Ohio State 
University Hospital.  A response, dated n June 2002, reported 
that there was no record of the veteran.  

The Board has carefully considered a May 2003 historical note 
in records of treatment by "E.T.", M.D.  That note states 
that between 1991 and 2000 the veteran was treated at a 
psychiatric clinic for depression.  This is merely a history 
of treatment.  There is no indication that the reported 
depression or treatment, coming some 21 years after 
separation from service had anything to do with the veteran's 
service, including his alleged injury during service.  This 
is not material evidence sufficient to reopen his claim for 
service connection for a psychiatric disorder.  

Also considered by the Board are VA treatment records from 
1993, which appear to have been associated with the claims 
file after the May 1996 Board decision.  These records 
contain various psychiatric diagnoses.  However, the only 
relationship between psychiatric symptoms and his service are 
statements from the veteran to practitioners, in particular a 
hospital summary from June 1993 that contains the following:  
"[h]e keeps having flashbacks all the time about Korea.  He 
also has nightmares about electrocution.  All the symptoms 
started after he got electrocuted according to the patient he 
still feels like wanting to hurt himself or somebody."  The 
practitioner also noted that on admission the veteran had 
"alcohol breath".  

These statements are not material evidence of onset of or 
relationship between any psychiatric disorders and his 
service.  No medical professional opined as to an  
association between any psychiatric disorder and the 
veteran's service.  Rather, these notes contain only the 
veteran's account of his service, recorded by the 
practitioner.  The veteran is simply restating his opinion 
that he has a problem related to service, therefore they are 
not in a true sense "new" contentions.  These statements do 
not raise a reasonable possibility of substantiating his 
claim for a psychiatric disorder.  Nor is there any other 
evidence of record that does so.  As new and material 
evidence has not been received with regard to the veteran's 
claim to reopen, his claim for service connection for a 
psychiatric disorder may not be reopened.  

Merits

Having reopened the claim for entitlement to service 
connection for residuals of injuries to the back, neck, left 
shoulder, and head, the Board now turns to the merits of that 
claim.  Although evidence must be presumed credible for the 
purposes of reopening a claim, the Board is not required to 
accept evidence as credible when deciding the claim on the 
merits.  Indeed, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to the Board's 
determinations regarding credibility, the Federal Circuit has 
stated "This is not to say that the Board may not discount 
lay evidence when such discounting is appropriate.  Rather, 
the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  

As the Board is reaching the merits of this claim, in 
distinction from the RO's determination that new and material 
evidence had not been submitted to reopen the claim, the 
Board has considered the Court's language in Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court stated that in such cases a remand is not always 
necessary.  Rather, the Board must look at the RO's decision, 
the statement of the case (SOC), and the notice provided to 
the claimant to determine if due process deficiencies would 
result in prejudice to the claimant if the Board proceeded 
with adjudication.  Id.  

Here, as detailed in the duties to notify and assist section 
of this decision, the RO provided the veteran with all notice 
necessary for a claim to reopen and for a claim for service 
connection.  The veteran was afforded an opportunity to be 
heard and availed himself of that opportunity.  The June 2005 
SOC provided the veteran with the relevant regulations 
applicable to claims to reopen and claims for service 
connection.  

Indeed, the RO disallowed the claim on a basis that requires 
less of a showing by the veteran than does a claim for 
service connection.  For example, to reopen the claim the 
evidence needed only show a reasonable possibility of 
substantiating the claim, a lower standard than demonstrating 
that service connection is warranted.  Additionally, all 
submitted evidence is presumed credible for the purposes of 
reopening and evidence is not weighed in that process; 
conditions not applicable to claims on the merits.  In the 
June 2004 decision, the RO engaged in a detailed analysis of 
the newly submitted evidence, finding this lower standard to 
be not met.  His claim for service connection for these 
disorders has been denied numerous times in the past, thus 
establishing that the evidence already of record was 
insufficient to establish service connection.  Because the 
veteran will not suffer from any prejudice as the result of 
the RO determining not to reopen the claim rather than 
deciding the claim on the merits, the Board may proceed with 
adjudication of the claim on the merits.  

Service medical records are limited to a July 1968 enlistment 
report of medical examination, an associated report of 
medical history, and a 2 day inpatient treatment record from 
1968.  Noted on the report of medical history is an abnormal 
clinical evaluation of the veteran's spine with a note of 
"Back straight with mild increase in lumbar lordosis".  

In September 1968, the veteran was hospitalized for 2 days at 
the Army Hospital at Fort Jackson for an acute upper 
respiratory infection.  At that time he complained of a 
headache, cold, pain in chest and sore throat.  Physical 
examination revealed occluded ears, clear respiratory system, 
and deformity of thoracic spine convex.  There is no mention 
of back pain or any symptoms of the spine deformity.  

These service medical records are some evidence against the 
veteran's claim.  Although he has since asserted that his 
back hurt during basic training from marching and carrying 
packs, these inpatient records, from two months after 
entrance into service, contain no complaints of back pain, 
thereby providing evidence in contradiction to the veteran's 
assertions, undermining the veteran's creditability.   

June 2004 Personnel Information Exchange System (PIES) 
responses to RO requests report that an Army hospital at 
Inchon Korea in 1969 could not be identified, the records 
from the Army Hospital at Fort Jackson had already been 
mailed, no records of treatment of the veteran at Ft. Polk 
Air Force medical facilities could be located, there were no 
additional service medical records of the veteran at the 
NPRC, and that morning reports of the unit to which the 
veteran was assigned contained no report of any accident or 
hospitalization from August 1969.  This is strong evidence 
against a finding that the inservice fall from a pole in 
Korea occurred or that the veteran was hospitalized for any 
injury in August 1969.  

In a lengthy letter dated in May 2000, the veteran asserted 
that medical records in the possession of the Department of 
Labor, from his involvement with the Job Corps, were 
probative of his claimed low back disorder.  VA obtained 
records from this source.  These records make no mention of 
the veteran's low back.  However, the records are probative 
on the issue as they provide significant evidence against his 
claim.  

In this regard, the records contain a March 1972 pre-
induction report of medical examination.  This examination 
lists a normal spine clinical evaluation and contains a note 
that the veteran had a healed laceration of his right fifth 
digit.  In an associated report of medical history, the 
veteran indicated that he did not then have nor had ever had 
swollen or painful joints, history of head injury, bone, 
joint , or other deformity, painful or "trick" shoulder, 
back trouble of any kind, periods of unconsciousness, nervous 
trouble of any sort and that he had never been hospitalized.  
Additionally, contrary to the veteran's assertions, the only 
injuries or diseases for which these records show treatment 
are a sprained ankle that occurred while he was playing 
basketball, a sore throat, and complaint of pain behind his 
right ear; all in 1972.  

As the veteran's reports in the March 1972 report were made 
within only two years after separation from active service, 
the Board finds them highly probative of events in service 
and considerably more probative than later statements by the 
veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Moreover, because the 
veteran contended in May 2000 that these records showed 
treatment for a back disorder, and the statements by the 
veteran in those records directly contradict that May 2000 
assertion, these records draw into question the credibility 
of the veteran; whether due to an intentional fabrication, a 
deficient memory, bias, self interest, or some other cause.  

Furthermore, because there is no finding of arthritis within 
1 year after separation from active service, the presumptive 
provisions for chronic diseases are not for application.  

February 1977 marks the first assertion by the veteran that 
he had a back disability.  Significantly, this was in 
connection with a claim that he had injured his back in post 
service work employment.  In a letter from an attorney to 
"R.C.", M.D., the attorney indicated that the veteran 
intended to file a claim with the Industrial Commission for 
an injury to the low back occurring in December 1976 while 
working at a metal company, providing highly probative 
evidence against this claim.  

Also significant and militating strongly against the 
veteran's claim is a form filed in February 1977 by Dr. R.S. 
with the State Bureau of Workman's Compensation.  On that 
form, the physician stated that the veteran gave no history 
of injury and no past history of injury and that he was not 
disabled from employment at that time and had no pre-existing 
condition.  

Treatment notes associated with or contemporaneous to this 
workman's compensation claim provide additional evidence 
against the veteran's claim.  A radiology report from 
Mansfield General Hospital, dated in January 1977 states that 
x-rays of the veteran's spine showed a transitional vertebral 
body at L5 with sacralization of the body.  This report 
stated that this was a developmental variation; there was 
some mild narrowing at L-4, L-5, and S-1 intervertebral disc 
space associated with the transitional vertebral body.  The 
report also stated that there was no evidence of fracture, 
dislocation, or destructive lesion.  Additional notes from 
January and February 1977 treatment at this hospital show 
that the veteran reported that his lower back had been 
hurting for 3 weeks, that he did not know if he hurt his back 
a work or why his back hurt.  There is no report of a 
traumatic injury during service.  The Board finds this highly 
probative.  

The Board finds that the veteran's more recent elaborate 
story of being electrocuted, falling thirty feet onto his 
back and shoulder, and dying for a period of time, is an 
event that would be related to a treatment provider when 
seeking care for a sore back; had the event occurred.  Based 
on the above and below, the Board finds that this event did 
not occur.        

In February 1977 clinic notes, Dr. R.S. reported that the 
veteran had complained of low back pain present for 6 weeks 
and "[h]e gives no history of injury.  He gives no past 
history of injury."  These notes indicate that the veteran 
was in no apparent distress, moved without difficulty, had a 
straight spine, and that x-rays of the lumbar spine were 
unremarkable, providing more evidence against this claim.

A May 1977 report from the Neurological Associates of North 
Central Ohio indicates that the veteran had a normal 
electromyography study.  This is evidence against the 
veteran's claim because it shows that he was claiming a back 
disability of which more than one medical professional could 
find no objective evidence.  

A State of Ohio Workman's Compensation form shows that the 
veteran's claim was disallowed on September 13, 1977.  Dr. 
R.S.'s notes of November 28, 1979 indicate that the veteran 
called for his chart for VA.  

In October 1979, the veteran filed his initial claim for VA 
benefits, marking the first time that he asserted a 
connection between a disability and his military service.  
His claim stated that he was born with a crooked spine 
causing back and spine problems and that he was filing his 
clam due to the fact that his military service aggravated his 
spine and back.  The timing of this claim, coupled with, and 
following, his failed claim for a post-service work injury, 
is evidence against his claim because it shows that the 
veteran first sought benefits for a post-service work injury, 
asserting that there was no previous injury.  When he failed 
to succeed in that endeavor he began to change the history of 
his alleged back problems in an effort to obtain VA benefits.  

The Board finds that this is evidence of fabrication of the 
facts on the part of the veteran and begins a continuous 
pattern demonstrating his lack of credibility.  

In March 1980 and October 1980 letters, "P.J." M.D, and 
R.S., M.D., respectively, reported that following examination 
of the veteran, including x-rays, the veteran had no back 
disability and that examination was essentially normal, 
except for an increase in lumbar lordosis.  Again this shows 
that the veteran had no disability for which he was seeking 
monetary benefits.  

In a VA Form 21-4176 Report of Accidental Injury, from 
February 1981, the veteran stated that he had a back 
disability from service, explicitly stating that he had no 
accident in service and that he was merely claiming that the 
work he did in the service aggravated his back condition, 
contradicting his future statements to the Board.  On that 
form he listed as a description of his service, carrying 
people and packs on his back, standing too long and crawling 
on his stomach, carrying heavy 'reel' and digging ditches, 
climbing up and down poles, "Plus I FELL off A 35 foot Pole 
on my head [and] shoulder exsizing in boot camp an in A.I.T. 
He listed a date of August 1968 in a block on the form for 
date of the accident.  

Based on the above, the veteran's first report of falling 
from a pole comes almost 11 years after separation from 
service, 4 years after being denied workman's compensation 
benefits, and 2 years after filing his claim for VA benefits.  
Even then the account is inconsistent with his more recent 
versions.  In the February 1981 statement, he claims to have 
fallen from a pole while exercising in boot camp and advanced 
training.  His later account has the injury occurring while 
actually working in the field in Korea.  That claim was 
denied by the RO in June 1981.  

A September 1986 report from Mansfield General Hospital 
contains the veteran's report of injuring his left shoulder 
and neck lifting a grill at a restaurant at which he was 
employed.  Once again, physical examination and x-rays were 
normal. And once again, the veteran attributes injuries for 
which he is now seeking VA benefits, to events that occurred 
post-service.  

In January 1988, the veteran again sought workman's 
compensation benefits from the state of Ohio, claiming that 
he suffered a work related injury of his back and neck/left 
shoulder either in August or October 1987.  He was diagnosed 
with acute lumbar strain.  

In connection with his workman's compensation claim, the 
veteran was examined by "M.W.", M.D. who found that the 
veteran's subjective complaints were significantly more 
pronounced than physical findings.  In particular, Dr. M.W. 
noted that the veteran had volunteered a 30 degree forward 
flexion while standing but was able to flex forward 90 
degrees when seated.  

Of particular interest is that Dr. M.W. reported placing a 
mild downward vertical pressure on the veteran's head and 
that the veteran complained of increased lower back pain.  
Dr. M.W. stated the "was a non-anatomic response."  Dr. 
R.S. also examined the veteran in August 1987, finding the 
veteran to have extreme limitation of all ranges of motion of 
the lumbar spine.  

This report from Dr. M.W. is more evidence showing the 
veteran's lack of credibility and tendency to fabricate 
evidence.  A "non-anatomic response" is reasonably 
construed by the Board as Dr. M.W.'s indication that pushing 
on the top of the veteran's head could not elicit any true 
pain in his lower back and the veteran merely responded with 
a report of increased pain to enhance the examination results 
in his favor.  Given this report by Dr. M.W., along with the 
report that the veteran had much more severe limitation of 
motion when demonstrating his range of motion than when 
observed sitting without such demonstration, renders Dr. 
R.S.'s report of extreme limitation of motion of very 
questionable probative value.  

Collectively, and aside from the veteran's lack of 
credibility, these records from 1972 through 1988 provide 
strong affirmative evidence against the veteran's claim 
because the records show that the veteran either had no 
chronic back disability for well over a decade after for 10 
years after service or a post-service back injury.  

In a statement dated in March 1990, the veteran modified his 
account of an alleged fall from a pole during service.  In 
this version he asserted that he fell in August 1969, while 
stationed in Korea; adding that he received an electrical 
shock while working on communication wires, falling 35 feet 
and landing on his head and left shoulder.  

In May 1992, the veteran underwent a VA examination of his 
spine with regard to a claim for this disability.  The 
examiner noted that the veteran was an extremely poor 
historian with a disjointed history and periods of 
confabulation  (it is important at this point to note what 
can only be considered an overwhelming tide of medical 
evidence that provides evidence both against this claim and 
against the veteran's credibility).  That examiner 
essentially found no evidence of pain or neurologic deficit 
and stated that the veteran had low back pain from a 1987 
industrial accident with current minimal diminished range of 
motion on forward flexion.  To the extent that this shows a 
back disability, it shows a back disability from a post 
service injury; evidence that any current such disability is 
due to a supervening event unrelated to the veteran's 
service.  

In June 1993, the veteran was admitted to a VA hospital with 
psychiatric complaints.  That hospital summary contains a 
note from a physician stating that [p]hysical examination 
showed history of spine injury while he was in the service."  
Similarly, a VA examiner recounted the veteran's report of 
his alleged inservice accident as fact in a May 1994 spine 
examination report.  These notes are not evidence that the 
veteran suffered an injury to his spine during service.  

The hospital summary included the veteran's account of 
falling off a pole and injuring his back during service and 
his report that he died after being electrocuted, that his 
soul left his body, and he was brought back to life.  This 
account strongly suggests that no probative value should be 
assigned to his report.  These examiners had no basis for 
concluding that the veteran injured his back during service, 
(from which he was separated 23 years prior to this 
hospitalization) other than the veteran's own account and the 
veteran's subjective demonstration of limited motion of the 
lumbar spine.  Regardless of the language employed by the 
practitioners these statements are not competent evidence as 
to the occurrence of an inservice injury.  In that regard, 
the practitioners did not state that they were present during 
the alleged inservice injury and the statements concerning 
the occurrence of this alleged historical event are not 
competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, there is no indication that the physician who 
involved in the hospital admission subjected the veteran to 
diagnostic tests, such as magnetic resonance imaging, or even 
x-rays, to arrive at his statements.  Nor is there anything 
so unique about the veteran's alleged back injury that this 
physician's medical expertise would otherwise qualify his 
opinion as to whether a back injury occurred during service 
in 1968 as opposed to 1971, or during one of the veteran's 
reported work related injuries several years later.  

In short, this is merely a repetition of the veteran's 
account and because the Board finds the veteran to lack 
credibility, this statement by a physician is of no more 
probative value than the veteran's statements.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993 (finding the Board may 
reject a medical opinion based on facts provided by the 
veteran previously found to be inaccurate).  

A VA examination report from May 1994 provides the first 
diagnoses of a chronic low back disorder, finding the veteran 
to have degenerative disc disease and degenerative joint 
disease.  However, there is no medical opinion associated 
with this report to indicate that these diagnosed disorders 
were related to his service.  

May 2003 records of treatment by "E.T.", M.D. similarly do 
not provide evidence favorable to the veteran's claims.  
These records show treatment for various pains many years 
after service.  Once again the records contain a physician's 
recording of the veteran's alleged injury to his back and 
shoulder during service.  The same analysis as provided above 
with regard to he June 1993 hospital summary applies here; a 
mere repetition of the veteran's incredible account as a 
basis for a physical disorder years after the alleged events 
does not constitute a probative medical opinion.  See Reonal, 
supra.  

A letter dated in August 2003 from "M.V.", M.D. reports 
that he treated the veteran.  As with the other evidence from 
physicians, this letter recounts the veteran's reported 
history of back injuries during service.  Indeed, this letter 
provides evidence against the veteran's claims.  

Dr. M.V. carefully reported the veteran's history as a 
history, not as fact, stating "[h]is history is that of a 
back injury in the military."  Further, Dr. M.V. uses highly 
speculative and guarded language stating 

certainly on a historic basis his pain is 
related to the events that he relates to 
me...[a]gain on a historic basis there is 
certainly a relationship between onset of 
his symptoms and the beforementioned 
events.  In regards to his x-rays 
however, the degenerative changes noted 
would not be unexpected in a man 52 years 
old and certainly there's no evidence of 
any fracture or any other abnormality 
that I could identify on the plain film.

Received from the State of Ohio Department of Rehabilitation 
and Corrections are records of medical treatment of the 
veteran during his incarceration in a state correctional 
institution.   These records contain a February 2003 entry of 
the veteran's reported history of being electrocuted, back 
pain, substance abuse, and enlarged prostate, arthritis, 
scoliosis, hernia surgery.  Again this is merely a history 
reported by the veteran and afforded no more probative value 
than his other reports of the same history.  Prison treatment 
records do not contain any record of treatment for back, 
shoulder, etc. complaints.  

While there are x-ray reports and other records of complaints 
of back pain of record, no such records are favorable to the 
veteran's claim because none of the records provide evidence 
that any current back, neck, shoulder, or head disorders are 
related to his service.  

Likewise, medical journal articles submitted by the veteran, 
dated in 1998 and 2001, regarding outcome of low back pain 
and management of low back pain are not evidence favorable to 
the veteran's claim.  Medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  These articles are 
general in nature and do nothing to connect any current back 
pain suffered by the veteran to an inservice injury.  Such 
general treatise evidence is not probative evidence regarding 
the veteran's claim.  

Letters dated in April 2003 and September 2003 reveal the 
veteran's willingness to add details to his account of 
service as time passes and continue his pattern demonstrating 
a lack of total credibility.  In these letters the veteran 
asserted that service connection should be granted for his 
claimed disabilities because the military activated his birth 
defect of a crooked spine.  He asserted that the reason for 
the alleged fall from the pole was that his lower spine hurt 
and the pain caused him to come in contact with a live wire, 
which knocked him off the ladder.  The increasing elaboration 
of his story further reduces his credibility.  

The Board now turns to the lay evidence from S.G. and J.Z.  
This evidence is not credible and the Board finds it of only 
the most minimal probative value.  Such value is outweighed 
by the overwhelming evidence already described above.  
However, consistent with the Board's duties to provide 
reasons and bases for rejecting evidence proffered in favor 
of the veteran's claim, the Board will detail why this 
evidence is incredible.  

In order to explain this finding, the sequence and 
relationship between the RO's issuance of an SOC and an SSOC 
and the letters from G.W. and J.Z. is crucial.  Some of these 
letters have already been discussed in the section addressing 
new and material evidence.  

In the April 2004 letter, J.Z. stated that he remembered the 
veteran's name and that soldiers under J.Z's command 
routinely climbed poles.  He went on to state that he did: 

recall an accident involving a Commo 
Section soldier falling from a pole [and] 
being injured that probably occurred 
during the period of my command (Mar-Oct 
69).  The injuries had to have been 
significant or they would not have 
brought to my attention.  I simply am 
unable to remember if [the veteran] was 
the soldier or the extent of injuries. 

On June 2, 2004, the RO issued an SOC finding that J.Z.'s 
statements were speculative in nature and did not provide a 
first-hand account of an inservice injury sustained by the 
veteran.  

In a letter dated June 30, 2004 letter, J.Z. "responded" to 
the SOC stating that he was contacted by the veteran and that 
he now positively remembered the veteran, that he was not at 
the scene of the alleged accident but did remember 
reassigning the injured soldier from the Commo Section to the 
motor pool and that he remembers assigning the veteran to the 
motor pool.  

In the August 2005 letter, S.G. stated that he worked with 
the veteran in Korea in 1969 and "I heard [the veteran] yell 
something and I looked up an saw him coming down upside down 
and he landed on his head.  [The veteran] was not breathing 
and had no pulse . . . the medics arrived they took over and 
they took him to the hospital." 

In response to a letter from the RO, G.S. submitted copies of 
DD 214's showing service between January 1971 and May 1974.  
The earlier DD214 shows that the veteran had a little over 1 
1/2 years of foreign or sea service but does not indicate 
where that service occurred.  His military occupational 
specialty was field wireman.  This is evidence only of that 
which is stated on the face of the DD 214's.  

On August 25, 2006, the RO issued an SSOC, informing the 
veteran that his claim remained denied, accepting S.G.'s 
statement as evidence that the veteran sustained a fall 
during service but reasoning that S.G.'s letter was of 
limited value because it did not go to any lasting injuries 
from the fall.  The RO stated that S.G.'s statement "did not 
mention anything beyond the day of the fall, such as 
observation of the veteran's recovery subsequent to the day 
of the fall."  

In a letter dated September 11, 2006, and similar to the 
account presented above with regard to J.Z., S.G. 
"responded" to the August SSOC, stating that he was with 
the veteran: 

when he fell to the ground From the phone 
pole at yellow, I also seem (sic) him a 
number of times after his fall, going to 
the doctors and the hospital, he said his 
head was hurting and was goin go get it 
checked out, after His fall he was 
transferred to the motor pool from commo 
shop and they put him on lite duty 
because of the problems he was having 
from his fall, this is what I can recall 
from that time.  

Finally, in a letter dated in January 2007, J.Z. stated that 
he "obviously did not make himself clear" in his previous 
letter, expressing surprise that the veteran's claim had not 
yet been resolved.  J.Z. then recalled the height of the pole 
from which the veteran allegedly fell.  He also stated "I 
should have clearly stated that I remember the "extent of 
injuries" were very serious."  J.Z. went on to criticize 
the June 2006 SOC's analysis of the previous letter signed by 
J.A.Z.; placing in quotation marks phrases from the SOC.  
J.Z. stated the following:

5.  While I cannot provide a first-hand 
Account of this Accident, I strongly 
disagree that my conclusion is, As the 
Author states in Ref 1`c, 
"speculative".  I believe "deductive" 
is a more Accurate description.  Further, 
I recently spoke with Mr. [S.G]. tele 
[lists a telephone number], whom I 
remember from photos, who states he was 
present at the Accident [and] confirms 
some of what I recall.  6. In short, even 
without Mr. (S.G.]'s account, this ex-
commander believes that only a most 
unreseasonable person could conclude that 
[the veteran] was not the soldier injured 
in this accident.  

The second letter from S.G. renders his accounts incredible.  
The content of this letter makes it highly likely that the 
veteran contacted S.G. after receiving the August 2006 SSOC 
and informed S.G. as to what was needed to bolster the 
veteran's claim.  S.G. responded within less than a month, 
providing exactly what was missing from his previous letter.  
If S.G. had remembered the details he provided in the 
September 2006 letter, it appears to the Board that he would 
have so stated in his earlier letter.  In his first letter, 
S.G. stated "[u]nfortunately it was a long time ago."  The 
Board agrees and finds that the letters from S.G. are merely 
statements made at the direction of the veteran that have 
limited probative value.  

Likewise, J.Z.'s accounts have indications of unreliability 
and the Board finds that his accounts are not based on memory 
of any events involving the veteran.  His reference to 
"first-hand accounts" shows that his statements were 
specifically tailored to provide the evidence lacking in the 
veteran's claim.  That J.Z. would have contacted S.G. along 
with the veteran also militates against finding J.Z.'s 
account credible because these interactions show 
collaboration between these "witnesses" to come up with an 
account that fills in the blanks of the veteran's claim.  

Additionally, J.Z. went from only recalling the veteran's 
name and an accident in the April 2004 letter, but not 
remembering who was injured or the extent of the injuries, to 
being absolutely sure that the veteran was the injured 
soldier, the specific nature of the injuries and, 35 years 
after the alleged fact, even the details of transferring the 
veteran to other duties.  The extreme contradictions found in 
these letters indicates that J.Z.'s statements are not based 
on memory.  

The probity of fact witness accounts necessarily rests on the 
recalled from memory report of observations of events.  When, 
as here, those accounts diverge from recitation of remembered 
events, the credibility and hence the probity of those 
accounts is degraded.  The sequence of events in which S.G. 
and J.Z responded to documents issued by the RO by changing 
their reports, shows that the latter accounts were not based 
on memory but rather were tainted by the need to fill in what 
evidence was still lacking as to the veteran's claim.  

In other words, S.G. and J.Z.'s remembered events changed to 
fit what the veteran needed.  Additionally, given the 
veteran's demonstrated lack of credibility and efforts to 
fabricate facts, these letters strongly imply coaching by the 
veteran.  Furthermore, these later letters from S.G. and J.Z. 
adjusting the reports as necessary, seriously degrade the 
credibility of their earlier statements.  For these reasons, 
the Board finds that the letters signed by S.G. and J.Z. are 
of very little probative value.  

In summary, the veteran's accounts of an inservice injury to 
his back, neck, shoulder, and head are not credible.  Neither 
are his accounts of any other injury during service, claimed 
to somehow have been caused by his pre-existing lumbar 
lordosis.  The statements submitted from S.G. and J.Z. are 
not credible.  Taken together, this evidence is of minimal 
probative value.  Weighed against this evidence is the 
overwhelming evidence explained above.  

In short, at some point, after failing to establish a workers 
compensation claim, the veteran seized on the fact that he 
was told of a a preexisting spine defect upon entrance into 
service, of which he admits he had no prior knowledge, as an 
opportunity for acquire VA benefits.  He followed this with a 
long history of trying to obtain those benefits.  Based on 
the explanation provided above and all the evidence of 
record, the Board finds that there was no fall from a pole 
during service causing injury to the veteran's back, neck, 
shoulder, or head.  Neither was there any other injury to his 
back as the result of marching, carrying reels of wire, or 
any other activity during service.  

The veteran's many statements over many years are found to 
provide evidence against this claim, undermining all claims 
for VA compensation.  The veteran's contradictory statements, 
inconsistent statements, and flatly unbelievable statements 
provide the basis to conclude that the veteran is not a 
credible historian.

Additionally, the veteran's pre-existing defect of the spine, 
lumbar lordosis, was noted at entrance into service and 
service connection cannot be granted for that pre-existing 
defect.  Furthermore, although the veteran has couched his 
argument in terms of "aggravation", inspection of his 
contentions shows that he does not claim that his lumbar 
lordosis worsened during service, nor is there any evidence 
of such.  Rather, his argument can be distilled to contending 
that he had a crooked spine prior to service which combined 
with his work in service to result in a different disability 
- i.e. arthritis, back strain, disc disease.  This is not a 
claim for aggravation of a preexisting condition.  

The overwhelming preponderance of the evidence of record 
demonstrates that service connection is not warranted for the 
veteran's claimed disabilities of the back, neck, shoulder 
and head.  His claim for service connection for these alleged 
disabilities must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the instant case, the RO provided the veteran notice as to 
assignment of disability ratings and effective dates in the 
June 2005 SOC.  However, the Federal Circuit has held that 
VCAA notice is not "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Regardless, any notice error as to these 
elements is harmless error given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran on April 9, 2004 
included the criteria for reopening a previously denied 
claims, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denials.  

Here, the remainder of the VCAA duty to notify was satisfied 
by way of the letter sent to the veteran on April 9, 2004 
that fully addressed not only those requirements to reopen 
claims but also all four notice elements and the letter was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As to 
final claims not reopened, such as the veteran's claim for an 
acquired psychiatric disorder, VA has no duty to afford the 
veteran a VA examination or to obtain a medical opinion.  38 
C.F.R. § 3.159(c)(4)(c)(iii) (2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board has determined that the events 
alleged by the veteran to have occurred during service, to 
which he attributes a back, neck, shoulder, and head, 
disorder, did not occur and that there was other injury or 
disease during his service.  A medical examination or opinion 
that related any current disability to events or injuries 
reported post service by the veteran would not change the 
outcome of this decision because such an examination report 
or opinion would not change the Board's finding as to the 
credibility of the veteran and his alleged witnesses.  For 
these reasons, the Board declines to afford the veteran an 
examination or obtain an opinion in this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

Of record, either obtained by the RO or submitted by the 
veteran, is evidence including VA treatment records and 
reports of VA examinations; some service medical records, 
records of treatment from an Ohio correctional facility; the 
Department of Labor; "E.T.", M.D; "M.V.", M.D.; "B.N." 
D.C.; "R.S.", M.D., "P.J.", M.D.; "G.H.", Ph.D.; 
"W.S.", Ph.D.; "J.H.", M.D.; "M.W.", M.D.; MedCentral 
Health System; Mansfield General Hospital, and The Ohio 
Bureau of Workman's Compensation;.  The record contains March 
1992 and April 1994 requests by the RO to the Social Security 
Administration (SSA) resulting in records from some of the 
practitioners listed above.  

Over the years the veteran has pointed to a large number of 
sources of evidence that he asserted would substantiate his 
claims.  This goes back several decades with regard to 
earlier claims for the disabilities listed on the title page.  
VA has made extensive efforts to obtain evidence identified 
by the veteran.  These efforts have never produced evidence 
favorable to his claim and on several occasions resulted in 
responses that the identified treatment providers had no 
record of the veteran.  The veteran has also asserted 
treatment at a number of facilities during service.  In all 
cases the RO and the veteran, or his legal counsel, have 
attempted to acquire this identified evidence.  These efforts 
have been extensive and have yielded only those records 
already discussed.  

A letter from the NPRC to the veteran, dated in August 2000, 
informed the veteran that the record received at the NPRC 
included his military personnel record and a copy of the 
report of physical examination conducted at the time of his 
enlistment.  This letter also stated that the NPRC had 
conducted an extensive search following the veteran's report 
that he had been hospitalized while stationed at Fort 
Jackson, during basic training and alleged treatment at a 
medical facility while stationed in Korea in 1969.  The NPRC 
informed the veteran that records of hospitalization at the 
Fort Jackson medical facility were enclosed, and those 
records, dated in September 1968, are associated with the 
claims file.  Those records have been considered by the Board 
in this decision. 

Of record are letters from military departments, including 
the Department of the Army and the Department of the Air 
Force, stating that these departments have no records of 
treatment of the veteran.  

A July 2000 letter from the U.S. Air Force informed the 
veteran that the Air Force had contacted the NPRC to ask them 
to once again check for his records.  An NPRC technician 
reported that there had been at least 6 requests for such 
information.  A November 2000 letter from Fort Knox to the 
veteran informed him that no records of medical treatment of 
the veteran could be located.  

Also evidence of the extensive efforts to obtain service 
medical records is a November 2001 letter to the veteran from 
the Department of the Army verifying the non-existence of the 
veteran's alleged inservice treatment records.  In that 
letter, the Department of the Army informed the veteran that 
the Army facility did not have any military health records on 
file.  Further, the Department of the Army informed the 
veteran that the Department had contacted the National 
Archives Records Center in St. Louis and was informed that 
there were seven different requests for medical records to be 
sent to the veteran.  A letter was sent to the veteran from 
the Department of the Army in April 2002 informing the 
veteran that the Department of the Army had contacted the 
NPRC, only to be informed that there had been 11 requests 
submitted on his behalf.  

The Board concludes that no other pertinent evidence is in 
the possession of a Federal government agency or department 
and that further efforts to obtain such evidence would be 
futile.  See 38 C.F.R. § 3.159(d).  Further, the Board 
concludes that there is no reasonable possibility that 
further assistance would substantiate the veteran's claims.  
Id.  

It is important to note that the veteran's creditability is 
so clearly in question that further efforts to obtain records 
or obtain examinations would serve no construction purpose.  
Simply stated, it is unusually clear that no other evidence 
could be obtained that would provide a basis to grant these 
claims.  The evidence of record provides overwhelming 
evidence against all claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
residuals of injuries to the back, neck, left shoulder, and 
head is reopened.  

The veteran's claim for entitlement to service connection for 
residuals of injuries to the back, neck, left shoulder, and 
head is denied.  

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, and that claim is not reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


